United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2701
                                    ___________

Isidro Silerio-Nunez,                    *
                                         *
             Petitioner,                 *
                                         *
       v.                                * Petition for Review
                                         * Board of Immigration Appeals
Eric H. Holder, Jr., Attorney General    *
of the United States; Janet Napolitano, * [UNPUBLISHED]
Secretary of the Department of           *
Homeland Security,                       *
                                         *
             Respondents.                *
                                    ___________

                              Submitted: May 20, 2010
                                 Filed: May 25, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Isidro Silerio-Nunez, a native of Mexico, petitions for review of a July 2008
order of the Board of Immigration Appeals (BIA), which affirmed an Immigration
Judge’s (IJ’s) decision finding petitioner removable for being inadmissible at the time
of his reentry into the United States. We deny the petition.

     In November 2000, an IJ found that petitioner, a lawful permanent resident
(LPR), was removable based on his commission of an aggravated felony. Pursuant
to the IJ’s final order, which rescinded petitioner’s LPR status, petitioner was removed
to Mexico. Less than two weeks later, petitioner returned to the United States
presenting his LPR identification card to immigration authorities to gain admission.
We conclude that substantial evidence supports the BIA’s decision. See 8 U.S.C. §
1182(a)(6)(C)(i) (inadmissibility based on fraud or willful misrepresentation of
material fact to gain admission), § 1182(a)(7)(A)(i)(I) (inadmissibility for failure to
have valid immigration document), § 1256(a) (IJ’s order of removal rescinds alien’s
status); Escudero-Corona v. INS, 244 F.3d 608, 612 (8th Cir. 2001) (standard of
review). Petitioner’s challenge to his 2000 removal order is foreclosed by
Silerio-Nunez v. Holder, 356 Fed. Appx. 151 (10th Cir. 2009) (unpublished order).

      Accordingly, we deny the petition for review.
                  ___________________________________




                                          -2-